UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 1O-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 QUARTERLY PERIOD ENDED September 30, 2006 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File No. 0-32029 CONCEPT DIGITAL, INC. (Exact name of registrant as specified in its charter) Delaware 22-3608370 (State or Other Jurisdictionof Incorporation or Organization) (IRS Employer Identification No.) 298 Fifth Avenue
